Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 Oct 2021 is acknowledged. 

Specification
The abstract of the disclosure is objected to because the abstract is 154 words. Correction is required. See MPEP § 608.01(b).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/717106, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose the elements of claims 18 and 19. Specifically, the provisional application does not disclose or fairly suggest “responsive to determining that the initial price was not accepted by one of the respective carriers: determining an amount of time remaining until the vehicle is to be picked up at the pickup location; determining a maximum price the respective shipper is willing to pay to ship the vehicle; and calculating the price for shipping based on both the amount of time remaining and the maximum price,” as recited in claim 18. Neither does it disclose or fairly suggest “wherein the at least one carrier criterion comprises a minimum price for shipping; and wherein the processor is configured to determine whether to include the respective carrier in the GUI further based on whether the initial price for shipping the vehicle is greater than the minimum price for shipping,” as recited in claim 19. Therefore, the effective filing date for claims 18 and 19 is 12 Aug 2019.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17, line 21 recites, in relevant part, “the type of for shipping.” For purposes of examination, this is being interpreted as “the type of shipping.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 1 and 2 recite that the user input may be “on or near to the respective icon.” However, one having ordinary skill in the art could reasonably conclude that, for example, a touch input anywhere on a four-inch touch screen could be “near” a specific icon displayed on that touch screen, and Applicant’s specification does not otherwise define “near to the respective icon.” The relevant disclosure in Applicant’s originally filed specification is in paragraph [00117], which recites the language nearly verbatim, and therefore does not provide a standard for ascertaining the requisite degree. Accordingly, the claim language is indefinite. 
Claim 1 also recites a first “additional information” and a second “additional information,” but the claim language is insufficient to parse a first and a second “additional information.” Specifically, line 21 recites “additional information” associated with icons associated with locations of a subset of plurality of respective carriers and shippers. Line 36 recites “additional information” without an antecedent modifier, which, under the principles of claim construction, would necessitate that additional information being new additional information. Lines 36 and 37 then modify “the additional information.” However, in light of the “additional information” in lines 21 and 36, it is unclear whether the line 36 “additional information” is the same “additional information” as in line 21, and, if not, which “additional information” is being modified in lines 36-37. For purposes of examination, the first and second “additional information” are being interpreted as separate additional information offered to either the shipper or the carrier, based on the context of one being offered responsive to a shipper request and one being offered responsive to a carrier request. Appropriate correction is required.
Claim 3 is separately rejected under 35 U.S.C. 112(b) as being indefinite. Claim 3 recites “wherein the additional information comprises vehicle carrier capacity and vehicles for shipment.” Claim 3 depends indirectly from claim 1, which, as noted above, is itself rejected under 35 U.S.C. 112(b) pertaining to the “additional information” limitations. Here, it is unclear which “additional information” is being modified. No interpretation as to which additional information is being modified can be made due to the nature of the indefiniteness.
Claims 2-11 and 20-24 depend from claim 1, claims 3-5 depend from claim 2, and claims 4 and 5 depend from claim 3. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-11 and 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-11 and 17-24 recite a system, which is a statutory category. 
Step 2A, prong 1: Independent claim 1 recites receiving a request from one or both of the respective carrier and the respective shipper; responsive to a request from the respective carrier: accessing a location associated with the respective carrier; selecting, based on the at least one carrier criterion for the respective carrier, the at least one shipper criterion for the plurality of respective shippers and the location associated with the respective carrier, a subset of the plurality of respective shippers; generating a graphical user interface (GUI) based on the subset of the plurality of respective shippers, the GUI including icons associated with locations of the subset of the plurality of respective shippers and the 
Independent claim 17 recites receiving a request from one or both of the respective carrier and the respective shipper; determining, based on an index pricing model, an initial price for shipping the vehicle; accessing a mobile location 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because 1) the additional elements are generically recited elements, and 2) the additionally recited functions and features are analogous to those found by the courts to be insufficient to show an improvement in computer functionality. Each of claims 1 and 17 recite a database configured to store relevant information, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Here, the information arranged is shipper and carrier information, including pricing information. However, as in Trading Technologies, any improvement is in the abstract idea, and not in the computer functionality. Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Dependent claims 2-11 and 18-24 are also directed to an abstract idea without significantly more. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional mental processes, commercial interactions, or rules to be followed. Claim 2 recites how the user interfaces with the system. Claim 3 recites the types of carriers and shippers and additional information to be analyzed regarding each. Claims 4-5 recite additional carrier and shipper information to be analyzed and displayed. Claim 6 recites that the GUI enables communication between carriers and shippers. Claims 7-8 recite additional information to be analyzed and displayed. Claim 9 recites rules for selecting a subset of the carriers based on distance to the respective shippers. Claim 10 recites using a geo-fence to select the subset of carriers. Claim 11 recites the type of carrier location information to be in the analysis. Claims 18 and 19 recite analyzing pricing information and calculating a total price for shipping the vehicle. Claim 20 recites additional information to be analyzed and displayed. Claims 21-24 recite temporal rules for analyzing and presenting the information. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an 
Applicant is encouraged to request an interview prior to further filings to discuss claim amendments that may help to overcome the rejection under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-11, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”).
Claim 1
Clarke discloses the following elements:
A system, comprising:
a database configured to store carrier information for a plurality of respective carriers and shipper information for a plurality of respective shippers, ([0043] carrier and shipper interfacing and shipment tracking (CSIST) database includes data on carriers and shippers; [0046] carrier table includes plurality of different carrier entries (see fig. 3); [0048] multiple shippers can be registered (see fig. 4))
the carrier information indicative of at least one carrier criterion for each of the plurality of respective carriers and the shipper information indicative of at least one shipper criterion for each of the plurality of respective shippers; ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper))
a communication interface configured to receive a request for one or both of a respective carrier or a respective shipper; ([0053] system receives request from a carrier for assignment of a cargo; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
and a processor in communication with the database and the communication interface and configured to: (fig. 1 data processing system (100) includes a processor in communication with the storage including the carrier and shipper databases and the network interface device 
receive, through the communication interface, the request from an electronic device for one or both of the respective carrier and the respective shipper; ([0053] system receives request from a carrier for assignment of a cargo; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
responsive to a request from the respective carrier: access a location associated with the respective carrier; ([0053] when carrier request is received, system identifies one of a desired starting point and a current location of the equipment)
select, based on the at least one carrier criterion for the respective carrier, the at least one shipper criterion for the plurality of respective shippers and the location associated with the respective carrier, a subset of the plurality of respective shippers; ([0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped; [0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0055] system also includes ability for carrier to specify shipment type specifics and consider only those 
generate a graphical user interface (GUI) based on the subset of the plurality of respective shippers, the GUI including icons associated with locations of the subset of the plurality of respective shippers and the respective carrier, and including additional information associated with the icons, the additional information for a respective icon output in response to user input on or near to the respective icon; ([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; the shipper can select one of the shipments to engage with additional information, such as countering the price; the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4)
and send the GUI to one or both of the respective carrier or the subset of the plurality of respective shippers; ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the carrier can select one of the shipments to engage with additional information, such as countering the price)
and responsive to a request from the respective shipper: determine respective mobile locations associated with the plurality of respective carriers; ([0060] system identifies available carriers from among all the carriers registered on the network responsive to a request 
select, based on the at least one carrier criterion for the plurality of the respective carriers, the at least one shipper criterion for the respective shipper and the respective mobile locations associated with the plurality of respective carriers, a subset of the plurality of respective carriers; ([0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments – this is selecting a subset of the plurality of respective carriers; [0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped)
generate the GUI based on the subset of the plurality of respective carriers, the GUI including icons associated with locations of the subset of the plurality of respective carriers and the respective shipper, and including additional information associated with the icons, the additional information for a respective icon output in response to user input on or near to the respective icon; ([0056] shipper-view UI lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 
and send the GUI to one or both of the subset of the plurality of respective carriers or the respective shipper. ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the carrier can select one of the shipments to engage with additional information, such as countering the price)
It is noted that a lot of Applicant’s claim language is very broad. For example, “icons associated with locations of the subset of the plurality of respective shippers and the respective carrier” is much broader than recitations that would require disclosure of a map view with a location of a carrier or a shipper. Under the breadth of this language, a list view as disclosed by Clarke figs. 3, 4, 7, and 8 discloses the claimed invention. 
Claim 2
Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the user input on or near to the respective icon comprises clicking on or hovering over the respective icon. ([0040] input/output controllers may include pointing devices, touch devices such as a mouse, touch pad, or stylus; [0134] carrier mobile communication device may include a touch screen or pad or keypad; [0127], [0138] carrier uses the mobile communication device or other computer to perform the method; [0139] shipper uses a computer and/or other user device, such as a smart phone, to perform the method)

Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the GUI generated by the processor is further configured to enable communication functionality for the respective carrier with the subset of the plurality of respective shippers via the icons associated with locations of the subset of the plurality of respective shippers; ([0056] carrier-view UI includes subset of shippers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 7)
and wherein the GUI generated by the processor is further configured to enable communication functionality for the respective shipper with the subset of the plurality of respective carriers via the icons associated with locations of the subset of the plurality of respective shippers. ([0061] shipper-view UI includes subset of carriers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 8)
Claim 8
Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the location associated with the respective carrier comprises a mobile location transmitted from a mobile electronic device associated with the respective carrier. ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier)

Clarke discloses the elements of claim 8, above. Clarke also discloses:
wherein the processor is further configured to determine, based on the location associated with the respective carrier, a distance between the respective carrier and the respective shipper; ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0053] system determines whether any shipment is available within a particular radius of the current location of the carrier)
and wherein the processor is configured to select the subset of the plurality of respective carriers that have the distance the respective carrier and the respective shipper to be less than a predetermined amount. ([0053] system determines whether any shipment is available within a particular radius of the current location of the carrier)
Claim 10
Clarke discloses the elements of claim 9, above. Clarke also discloses:
wherein the processor is configured to generate the GUI with a geo-fence for the respective carrier based on the mobile location transmitted from the mobile electronic device associated with the respective carrier. ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; 
Claim 11
Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the location associated with the respective carrier comprises a stationary location associated with a home location for the respective carrier. ([0126] carrier database includes a home base location and may indicate an acceptable travel distance from a home base; see also fig. 3)
Claim 20
Clarke discloses the elements of claim 6, above. Clarke also discloses:
wherein a status of a respective carrier is associated with the icon for the respective carrier, the status for the respective carrier comprises an indication of availability of the respective carrier and a destination for the respective carrier. ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper)); [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability; [0030] system may consider a carrier’s desired end destination and plot an entire route from pickup location to desired end location)
associated with the icon does not require an interpretation that the status is presented to the user on the GUI. Therefore, even without the route plotting of [0030], the claim is met by Clarke. Examiner encourages Applicant to request an interview to discuss claim amendments which might help to overcome this rejection. 
Claim 21
Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the GUI based on the subset of the plurality of respective carriers is generated based on a current time. ([0068] real time updates are provided to both carrier and shipper view UIs)
Claim 22
Clarke discloses the elements of claim 1, above. Clarke also discloses:
wherein the GUI based on the subset of the plurality of respective carriers is generated based on a predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
Claim 23
Clarke discloses the elements of claim 22, above. Clarke also discloses:
wherein the processor is configured to determine respective positions of the respective carriers at the predetermined future time; ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future)
and wherein the processor is configured to generate the GUI to indicate the respective positions of the respective carriers at the predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
Claim 24
Clarke discloses the elements of claim 23, above. Clarke also discloses:
wherein the processor is further configured to receive input from the respective shipper indicating the predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0055] shipper may be prompted to enter a date for departure; [0057] carrier may enter date and time of travel)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 2018/0096300 to Boye et. al. (“Boye”).
Claim 3
Clarke discloses the elements of claim 2, above. Clarke also discloses that cargo may include large sized items that cannot be shipped using standard carriers ([0005]), and that the shipper can be anyone who has cargo that require pickup and transportation to a delivery destination ([0029]). Clarke also discloses that shippers may be prompted to enter a classification/type of cargo ([0060]), and that the carrier database includes available equipment capacity ([0126]). Clarke does not explicitly disclose vehicle related shipping. However, Boye discloses:
wherein the plurality of respective shippers comprise vehicle dealers and the plurality of respective carriers comprise vehicle carriers; 
and wherein the additional information comprises vehicle carrier capacity and vehicles for shipment. ([0071] registered vehicle mover can be associated with a load capacity; [0081] orders can be filtered based on capacity; [0067] order can include order details such as vehicle identification number (VIN) for each vehicle)
Clarke discloses presenting order information and capacity information to carriers and shippers, respectively, and that additional information can be accessed via the respective user interfaces. Boye discloses that shippers can be car dealers, carriers can be vehicle transporters, and that the additional information can include carrier capacity and vehicles for shipment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046]. 
Claim 4
Clarke in view of Boye discloses the elements of claim 3, above. Clarke also discloses:
wherein the at least one carrier criterion comprises a capability of shipping a type of ; ([0035] relevant details that are tracked include type of equipment (capability of shipping a type of cargo) and available capacity)
wherein the request from the respective shipper  ([0048], [0060] shippers are prompted to enter classification and type of cargo)
and wherein the processor is configured to select the subset of the plurality of respective carriers based on comparing the number of . ([0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped; [0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments)
Clarke discloses comparing the capabilities and capacities of carriers with the requirements of the shipper to determine the subset of shippers and carriers, respectively, for matching. Clarke does not explicitly disclose consideration of “a number of vehicles for shipping.” However, Boye discloses that an order can include multiple vehicles ([0067]), and that the system can consider the load capacity in determining a match ([0071]). Boye also discloses that orders may be filtered based on additional characteristics, such as capacity of trailer, size of car (type of vehicle), operability of cars, etc. Boye, paragraph [0081]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Claim 5
Clarke in view of Boye discloses the elements of claim 3, above. Clarke also discloses:
wherein the at least one shipper criterion comprises a payment price for shipping; ([0061] shippers can enter a price being offered for the shipment)
wherein the request from the respective carrier includes a minimum price for shipping; ([0061] system can consider each carriers requested price)
and wherein the processor is configured to select the subset of the plurality of respective shippers based on comparing the minimum price for shipping against the payment price for shipping for each of the plurality of respective shippers. ([0061] system can consider a carrier’s requested price and a shipper’s offer price in matching the carriers and shippers)
Claim 7
Clarke discloses the elements of claim 6, above. Clarke also discloses:
wherein a status of a respective shipper is associated with the icon for the respective shipper, the status for the respective shipper comprises an indication of shipping; (see fig. 4 – shippers are associated with shipper data including a type of shipment and a payment for the shipping; see also fig. 7)
and wherein a status of a respective carrier is associated with the icon for the respective carrier, the status for the respective carrier comprises an indication of availability of the respective carrier and a heading for the respective carrier. (see fig. 3 – carriers are associated with various statuses including home location, coverage area; [0030] system may consider a carrier’s desired end destination; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
As with claim 1, the claim language here is very broad. A status that is associated with the icon does not require an interpretation that the status is presented to the user on the GUI. Therefore, but for the vehicle aspects, the claim is met by Clarke. 
Clarke does not explicitly disclose that the shipment is indicated as a vehicle. However, Boye discloses that the GUI may include additional information such as a vehicle for transport. See Boye, fig. 17. This figure of Boye also discloses the payment for the shipping. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046].

Clarke discloses the following elements:
A system, comprising: ([0007] method, system and computer program product for efficient matching of shipments to equipment carriers)
a database configured to store carrier information for a plurality of respective carriers and shipper information for a respective shipper, ([0043] carrier and shipper interfacing and shipment tracking (CSIST) database includes data on carriers and shippers; [0046] carrier table includes plurality of different carrier entries (see fig. 3); [0048] multiple shippers can be registered (see fig. 4))
the carrier information indicative of at least one carrier criterion for each of the plurality of respective carriers and the shipper information indicative of at least one shipper criterion for the respective shipper, the at least one carrier criterion comprising a type of  ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper); [0035] relevant details that are tracked include type of equipment (capability of shipping a type of cargo) and available capacity)
a communication interface configured to receive a request for one or both of a respective carrier or the respective shipper, the request from the respective shipper indicative of a pickup location to pick up a ([0053] system receives request from a carrier for 
destination location to drop off the  ([0048] shipper request includes shipment delivery destination, may include request for particular type of equipment, classification/type of goods, and payment rate. See also figs.4 and 7)
and a processor in communication with the database and the communication interface and configured to: (fig. 1 data processing system (100) includes a processor in communication with the storage including the carrier and shipper databases and the network interface device configured to communicate with other devices; see also paragraphs [0039], [0042], and [0043])
receive, through the communication interface, the request from an electronic device for one or both of the respective carrier and the respective shipper;
determine, based on an index pricing model, an initial price for shipping the  ([0048] base rate can be an initial rate; [0061] pricing may be set by the framework based on the parameters of the request)
access a mobile location associated with the respective carrier; ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier)
determine whether to include the respective carrier in a graphical user interface (GUI) based on both of the following: a distance between the mobile location associated with the respective carrier and the pickup location for the  ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0053] system determines whether any shipment is available within a particular radius of the current location of the carrier; ([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055])
and the type of for shipping matches the type of  (([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; [0060] system identifies available carriers from among all the carriers registered on the network 
generate the GUI, the GUI including the initial price, icons associated with locations of each of the respective carriers determined to be included in the GUI and the respective shipper, ([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; the shipper can select one of the shipments to engage with additional information, such as countering the price; the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4)
communication functionality associated with the icons in order for a respective carrier to communicate with the respective shipper and for the respective shipper to communicate with the respective carrier; ([0056], [0061] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the shipper and carrier can select one of the shipments to engage with additional information, such as countering the price or otherwise negotiating the contract; see also figs. 7 and 8)
send the GUI to the respective carriers determined to be included in the GUI and the respective shipper; ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 
and determine whether to recalculate a price for shipping the . ([0048] base rate can be an initial rate; [0049] recalculation and/or negotiation module allows a shipper and carrier to engage in an online negotiation of rates for a particular shipment; [0056], [0061] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the shipper and carrier can select one of the shipments to engage with additional information, such as countering the price or otherwise negotiating the contract; see also figs. 7 and 8; [0078] initial rate may be established for a new carrier; may be recalculated based on a determined service level for the carrier)
It is noted that a lot of Applicant’s claim language is very broad. For example, “icons associated with locations of the subset of the plurality of respective shippers and the respective carrier” is much broader than recitations that would require disclosure of a map view with a location of a carrier or a shipper. Under the breadth of this language, a list view as disclosed by Clarke figs. 3, 4, 7, and 8 discloses the claimed invention. 
Clarke discloses comparing the capabilities, capacities, and prices of carriers with the requirements of the shipper to determine the subset of shippers and carriers, respectively, for matching. Clarke does not explicitly disclose consideration of vehicle transporting. However, Boye discloses that an order can include multiple vehicles ([0067]), and that the system can consider the load capacity in determining a match ([0071]). Boye also discloses that orders may be filtered .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 2018/0096300 to Boye et. al. (“Boye”) and further in view of U.S. Patent Publication No. 2018/0068269 to Pillai et. al. (“Pillai”).
Claim 18
Clarke in view of Boye discloses the elements of claim 17, above. Clarke also discloses:
wherein the processor is configured to determine whether to recalculate the price for shipping the ([0071] and fig. 12A – system determines whether the shipment was selected by a carrier)
Clarke also discloses determining whether a shipment was selected by the carrier and updating the carrier’s opportunity costs if the carrier adjusts the carrier’s criteria responsive to not selecting any of the shipments (fig. 12B). Clarke also discloses prompting the shipper for a departure date (pickup time) ([0055]). Boye discloses identifying orders that have a pickup time period without a threshold 
responsive to determining that the initial price was not accepted by one of the respective carriers: ([0056] if none of the carriers have accepted the order tender rate, an assessment is made as to the processing stage of the order)
determining an amount of time remaining until the vehicle is to be picked up at the pickup location; ([0069] if customer bid isn’t accepted, the price is adjusted along a curve as the critical dates of the order, such as pickup, approach; with reference to fig. 6, first price 608 is identified by remaining time to pickup and delivery, and second price 609 is for a second date closer to the order deadline 61)
determining a maximum price the respective shipper is willing to pay to ship the vehicle; ([0069] the maximum rate may be a rate defined by the customer order)
and calculating the price for shipping based on both the amount of time remaining and the maximum price. ([0069] if customer bid isn’t accepted, the price is adjusted along a curve as the critical dates of the order, such as pickup, approach; with reference to fig. 6, first price 608 is identified by remaining time to pickup and delivery, and second price 609 is for a second date closer to the order deadline 610)
Clarke in view of Boye discloses a system for matching vehicle shippers and carriers, as set forth above in claim 17. Pillai discloses determining how much time . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 2018/0096300 to Boye et. al. (“Boye”) and further in view of U.S. Patent Publication No. 2019/0087778 to Evans (“Evans”).
Claim 19
Clarke in view of Boye discloses the elements of claim 17, above. Clarke also discloses:
wherein the at least one carrier criterion comprises a minimum price for shipping; ([0045] carrier data includes a base shipping rate)
Clarke also discloses that the shippers may be ranked in the carrier view, that the price offered by the shipper is included in the presented UI, and that the carrier can negotiate the price ([0056]). Boye discloses that orders can be filtered on data and that orders with lowest transportation costs may be ranked higher than other similar orders in the carrier view ([0081]). To the extent that neither Clarke nor Boye explicitly disclose selecting whether to include the carrier based on the minimum and initial prices, Evans discloses:
and wherein the processor is configured to determine whether to include the respective carrier in the GUI further based on whether the initial price for shipping the vehicle is greater than the minimum price for shipping. ([0050] the system determines determining whether the shipper offer price and the delivery agent offer price match, and, if there is a non-match, the system does not include non-matches in the display – a non-match “means that the shipper offer price is less than the delivery agent offer price”)
Evans claims priority to PCT Application WO2018106730, which discloses the same feature in paragraph [0050]. 
Clarke in view of Boye discloses a system for matching shippers and carriers based on capability for vehicle transport, including determining appropriate pricing either by offer or by an initial rate determined by the system, as set forth in claim 17. Evans discloses that the system may only match a shipper and carrier, including presenting them in the UI, when the shipper price exceeds the carrier price. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the automated price estimate and negotiation system for matching carriers and shippers disclosed by Clarke in view of Boye the filtering based on a non-match as taught by Evans because it enables “a user to request on-demand shipping services,” including “selecting services and service types, as well as displaying information that may affect the decision of the user in making such selections.” Evans, paragraphs [0034]-[0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628